213 S.W.3d 708 (2007)
STATE of Missouri, Respondent,
v.
Quinton O. CANTON, Jr., Appellant.
No. ED 87527.
Missouri Court of Appeals, Eastern District, Division One.
February 6, 2007.
Maleaner Harvey, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Jefferson City, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
A jury found Quinton O. Canton, Jr. ("Defendant") guilty of murder in the second degree, robbery in the first degree and two counts of armed criminal action ("ACA"). Defendant claims three points on appeal. First, Defendant claims that the trial court erred and abused its discretion in admitting evidence showing Defendant celebrating after the crime because it was irrelevant and prejudicial. Second, Defendant contends that the trial court erred and abused its discretion in admitting into evidence numerous photographs of the bloody crime scene and victim's post-mortem injuries because the pictures were more prejudicial than probative. Third, Defendant claims that the trial court erred and abused its discretion in admitting into evidence thirteen photo boards during the penalty phase of the trial because the number was excessive.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).